NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  1,  2013*  
                                                                                                      Decided  October  7,  2013  
  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                                                                                               JOHN  DANIEL  TINDER,  Circuit  Judge  
  
  
No.  13-­‐‑2053                                                                                                                 Appeal   from   the   United  
                                                                                                                                States   District   Court   for   the  
CLIFTON-­‐‑JEREL:  JONES,                                                                                                       Southern   District   of   Indiana,  
      Plaintiff-­‐‑Appellant,  
                                                                                                                                Indianapolis  Division.  
                                               v.                                                                                 
                                                                                                                                No.  1:12-­‐‑cv-­‐‑1501-­‐‑WTL-­‐‑MJD  
STATE  OF  INDIANA,  et  al.,                                                                                                   William  T.  Lawrence,  Judge.  
       Defendants-­‐‑Appellees.  
  

                                                                                                                Order  
      
    Clifton-­‐‑Jerel:  Jones  sued  the  State  of  Indiana,  the  Madison  Circuit  Court,  the  Madi-­‐‑
son  County  Sheriff’s  Department,  and  Rodney  J.  Cummings,  the  Madison  County  Pros-­‐‑
ecutor—all  but  one  of  them  organizations  rather  than  natural  persons.  The  claims  under  
42  U.S.C.  §1983  have  problems  under  Monell  v.  New  York  City  Department  of  Social  Ser-­‐‑
vices,  436  U.S.  658  (1978),  and  when  dismissing  the  complaint  the  district  judge  noted  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                            
No.  13-­‐‑2053                                                                                         Page  2  

others,  including  prosecutorial  immunity,  the  Eleventh  Amendment,  and  the  statute  of  
limitations.  
       
     The  events  leading  to  this  suit  began  in  1999,  when  in  a  paternity  action  the  court  
found  Jones  to  be  the  child’s  father  and  ordered  him  to  pay  child  support.  His  failure  to  
obey  this  order  led  to  two  prosecutions  for  contempt  of  court,  one  in  2008  and  another  
in  2012;  each  time  the  court  ordered  Jones  imprisoned.  Another  conviction  in  2008  led  to  
a  term  of  imprisonment  for  the  crime  of  driving  with  a  suspended  license.  Jones  con-­‐‑
tends  that  during  that  imprisonment  officers  of  the  Sheriff’s  Department  “violently”  
prevented  him  from  praying.  
       
     In  this  suit  Jones  contends  that  the  1999  order  violated  his  constitutional  rights.  His  
reasons  are  difficult  to  understand  but  need  not  be  explored.  To  the  extent  that  he  con-­‐‑
tests  the  merits  of  that  order,  the  Rooker-­‐‑Feldman  doctrine  establishes  that  federal  district  
courts  lack  subject-­‐‑matter  jurisdiction.  See  District  of  Columbia  Court  of  Appeals  v.  Feld-­‐‑
man,  460  U.S.  462  (1983);  Rooker  v.  Fidelity  Trust  Co.,  263  U.S.  413  (1923).  To  the  extent  
that  he  attacks  the  prosecution  and  judgments  imprisoning  him  for  contempt,  rather  
than  the  child-­‐‑support  orders  themselves,  damages  or  collateral  review  could  in  princi-­‐‑
ple  be  available—though  the  fact  that  Jones  is  not  currently  in  custody  would  prevent  
resort  to  28  U.S.C.  §2254.  
       
     According  to  Jones,  prosecutor  Cummings  obstructed  justice  and  committed  other  
misconduct  when  instituting  and  pursuing  the  contempt  charges.  Any  request  for  dam-­‐‑
ages  from  the  prosecutor  on  account  of  the  acts  about  which  Jones  complains  is  blocked  
by  prosecutorial  immunity.  See  Imbler  v.  Pachtman,  424  U.S.  409  (1976).  And  a  request  
for  damages  from  the  organizational  defendants,  which  do  not  enjoy  personal  immuni-­‐‑
ties,  is  blocked  not  only  by  Monell  (which  holds  that  organizations  cannot  be  held  vicar-­‐‑
iously  liable  for  misconduct  by  their  employees)  but  also  by  the  principle  that  states  and  
state  agencies  are  not  “persons”  for  the  purpose  of  §1983  and  equivalent  statutes.  See  
Will  v.  Michigan  Department  of  State  Police,  491  U.S.  58  (1989).  
       
     A  local  entity,  such  as  the  Sheriff’s  Department,  is  a  “person,”  but  the  only  relevant  
acts  by  employees  of  the  Sheriff’s  Department  occurred  more  than  two  years  before  suit  
and  therefore  would  have  been  barred  by  the  statute  of  limitations,  even  if  Jones  had  
sued  the  persons  who  he  asserts  disrupted  his  prayer—which  he  did  not.  The  Sheriff’s  
Department  prevails  under  Monell  independent  of  any  limitations  defense.  But  we  also  
agree  with  the  district  court  that  the  suit  is  untimely  with  respect  to  the  Sheriff’s  De-­‐‑
partment.  Jones  describes  himself  as  too  incompetent  to  have  sued  within  the  allowed  
time,  but  this  self-­‐‑serving  declaration  does  not  authorize  equitable  tolling.  See  Behavioral  
Institute  of  Indiana,  LLC  v.  Hobart  City,  406  F.3d  926,  932  (7th  Cir.  2005);  Hoosier  Bancorp  v.  
No.  13-­‐‑2053                                                                                    Page  3  

Rasmussen,  90  F.3d  180,  182–83  (7th  Cir.  1996).  He  has  not  been  adjudicated  as  incompe-­‐‑
tent.  He  depicts  himself  as  suffering  travails,  but  personal  difficulties  differ  from  legal  
incompetence.  
     
   To  the  extent  Jones  seeks  relief  under  Indiana  law,  he  is  in  the  wrong  court.  The  
Eleventh  Amendment  to  the  Constitution  prevents  federal  courts  from  awarding  relief,  
under  state  law,  against  states  and  their  agencies.  See  Pennhurst  State  School  &  Hospital  v.  
Halderman,  465  U.S.  89,  103–23  (1984).  
     
   Jones’s  other  arguments  have  been  considered  but  do  not  require  discussion.  

                                                                                               AFFIRMED